Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered May 5, 1986, convicting him of criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
It appears that the defendant is not currently incarcerated, and all efforts by assigned appellate counsel to locate the defendant have been unsuccessful. Furthermore, the defendant, who was provided with the name and address of his assigned attorney, has not contacted the attorney in nearly three years. The defendant has thus demonstrated a lack of interest in the appeal. Since the defendant’s whereabouts are unknown, he is not available to obey the mandate of the court (see, People v Southerland, 136 AD2d 662; People v Jimenez, 97 AD2d 799). Accordingly, the appeal is dismissed (see, People v Jinks, 140 AD2d 371). Mangano, J. P., Kunzeman, Fiber and Balletta, JJ., concur.